PER CURIAM:
Genora Flemmings appeals the district court’s order accepting the recommenda*898tion of the magistrate judge and granting Defendant’s motion for sanctions and dismissing the complaint for failure to comply with discovery orders. We affirm.
The timely filing of specific objections to a magistrate judge’s recommendation is necessary to preserve appellate review of the substance of that recommendation when the parties have been warned of the consequences of noncompliance. United States v. Midgette, 478 F.3d 616, 621 (4th Cir.2007); Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985); see also Thomas v. Am, 474 U.S. 140, 155, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985). Flemmings has waived appellate review by failing to file objections after receiving proper notice.
Accordingly, we affirm the judgment of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.